DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “the/said engine” at line 8 should be “the gas turbine engine”.  Appropriate correction is required.
Claim 16, the limitation “blades in a first row” should be “the blades of the first blade row”.
Claim 18 is objected to for the same reasons as claim 1 above. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 7-13, 18, 20, 24-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 14-16, 26, 28 of U.S. Patent No. 11,053,843 in view of Baran US 2008/0190095.

	Baran teaches a fan housing 34 and a core housing 12, the fan housing containing the fan, the core housing containing an LPC, HPC, HPT, LPT, and teaches that the bypass ratio should be greater than 10. See para. [0029]. Baran states that a significant amount of thrust is provided due to the high bypass ratio. Id. at para. [0033].
	It would have been obvious to an ordinary skilled worker to provide a bypass ratio of greater than 10 in the engine of ‘843 as taught by Baran, in order to provide a significant amount of thrust. Id. It is further noted that the modification is consistent with the disclosed structure of ‘843.
	Regarding claim 7, Claim 5 of ‘843 in view of Baran as discussed above recites all recitations. 
	Regarding claims 8-9, Claim 14 of ‘843 in view of Baran as discussed above recites all recitations. 
	Regarding claim 10, Claim 1 of ‘843 discloses all elements except for the low pressure turbine pressure ratio greater than 5.0.
	Baran teaches that the preferable configuration of the bypass geared turbofan has a low pressure turbine pressure ratio greater than 5. See Baran para. [0029].
	It would have been obvious to provide an LPT pressure ratio of 5 or greater in the engine of ‘843, as taught by Baran, because the preferable engine configuration Id. Furthermore, such a configuration is consistent with the disclosure of ‘843.
	Regarding claims 11-12, Baran further teaches that the epicyclic gear ratio is greater than 2.5. The obviousness of the combination is the same as discussed in claim 10. 
	Regarding claims 18, 20, Claim 28 of ‘843 in view of Baran, discloses all elements, as discussed above.
	Regarding claim 24, Claim 26 of ‘843 discloses all elements. 
	Regarding claim 25, as discussed in claim 10 above, Claim 28 of ‘843 as discussed above discloses all elements. 
	Regarding claims 26-28, referring to claims 11-12 and 18-20, ‘843 in view of Baran discloses all elements.
	
Allowable Subject Matter
Claims 1 and 18 would be otherwise allowed pending resolution of the issues identified above. Claims 2-17 and 19-30 would be allowed by dependency. 
The following is an examiner’s statement of reasons for allowance: Claims 1 and 18 contain all materially allowable scope identified in the parent applications 16/158,545 and 14/592,991. The scope allowed in parent application 14/592,991 derives from the decision by the Patent Board in that case. The scope of the claims in the instant applications are more narrow than that previously allowed. Furthermore, the Examiner notes the decision by the Patent Board in 14/177,372 relating to the narrowed scope of no better art, the claims are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765. The examiner can normally be reached 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741